Citation Nr: 1302924	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for polycystic ovarian syndrome (PCOS), to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2002 and from March 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran and her husband (then fiancé) testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In March 2012, the Board remanded the case for additional development.  It now returns for further appellate review.  

The issue of entitlement to service connection for a left ankle disability was also remanded by the Board in March 2012; however, in November 2012 the Appeals Management Center (AMC) granted service connection for left ankle disability.  Thus, that issue has been resolved and is no longer before the Board for adjudication.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  This evidence was considered by the RO in its November 2012 supplemental statement of the case (SSOC), and will be considered by the Board in this decision.  Any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The Veteran's PCOS claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a July 2008 letter provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include some of the Veteran's service treatment records (STRs), VA treatment records, and a VA examination report.  The Board notes that not all of the Veteran's STRs have been obtained.  The record reflects that these records were requested from several sources and that they were unable to be obtained.  The Veteran herself provided some of the STRs.  

Pursuant to the March 2012 remand directives, the RO/AMC obtained VA treatment records from the Philadelphia VA Medical Center (VAMC) dated April 2011 through October 2012.  Also pursuant to the remand directives, the RO sent a letter to the Veteran in March 2012 asking that she identify any non-VA medical providers who may possess relevant treatment records.  The Veteran did not respond to the letter.  She has not identified any additional outstanding records that have not been requested or obtained.  The Board finds that there has been substantial compliance with the March 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a VA audiological examination in June 2011.  The Board finds that such VA examination and accompanying opinion are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her claims file, medical records, and STRs; an audiogram; and physical examination.  The opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the issues on appeal and focused on the elements necessary to substantiate the claims for benefits.  Both the VLJ and the Veteran's representative asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran seeks service connection for bilateral hearing loss.  In documents of record and at her hearing, she contended that her claimed current bilateral hearing loss is due to excessive noise exposure during active service.  Specifically, she alleges she was exposed to artillery fire in combat and noise from bombings while serving in Iraq from March 2004 to February 2005.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Id. at 159. 

With respect to claims for service connection, the first question to be answered is whether a claimant suffers from a current disability.  As discussed in further detail below, the evidence does not reflect that the Veteran meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board need not address the Veteran's allegation of noise exposure during service or whether a nexus exists between service and hearing loss.  

In this regard, the Veteran contended on her original claim application, dated June 2008, that her hearing loss began in April 1, 2004, and therefore was present at the time of her separation from service in 2005.  However, her STRs, including an audiogram dated August 2005 and paired with her separation examination, do not demonstrate hearing loss for VA purposes.  38 C.F.R. § 3.385.  That audiogram shows a pure tone thresholds from 0 to 15 decibels at all tested frequencies, bilaterally.  These thresholds are too low to satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as none of the puretone thresholds are 26 decibels or greater.  Speech recognition was not tested in the STRs.  Further, the Veteran denied ever having hearing loss on her separation report of medical history, also dated August 2005.

An audiogram was conducted during the June 2011 VA examination.  Puretone threshold levels, in decibels, were as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
10
10
5
LEFT
20
25
15
15
15

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear using the Maryland CNC Test.  Again, these findings do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as none of them are 26 decibels or greater, and the speech discrimination scores were not less than 94 percent.  Accordingly, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran's post-service records consist of VA treatment records dated September 2006 through October 2012.  There are only two treatment notes that address hearing-related complaints.  In March 2011, the Veteran was seen for left ear pain and complaints of some hearing loss.  She was treated for cerumen impaction in the left ear.  In June 2011 she had an otolaryngology outpatient consult.  She reported frequent left aural fullness, popping sensation, and tinnitus.  After taking a medical history, conducting a physical examination, and reviewing the audiogram from the VA examination, the physician assessed that the Veteran had essentially normal hearing with a flat tympanogram.  There is no diagnosis of hearing loss in the treatment records.

The Veteran testified at her February 2011 hearing that currently her hearing was "not good" and that she had periods where she could not hear at all out of one ear.  At other times, sound was very muffled.  Although the Veteran is competent to state the symptoms she experiences, there is no indication that she has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing sensorineural hearing loss requires specific audiological testing. Thus, the Veteran's opinion as to whether she suffers from hearing loss disability for purposes of 38 C.F.R. § 3.385 is not competent medical evidence.  The Board finds the audiological testing conducted during service and on VA examination to be significantly more probative than the Veteran's lay contentions as to the presence of hearing loss disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110 requires existence of present disability for VA compensation purposes).  In the absence of evidence of a currently diagnosed hearing loss disability which meets the criteria of 38 C.F.R. § 3.385, there is no reasonable basis to establish service connection.

For the reasons set forth above, the Board finds the preponderance of the evidence weighs against the claim for service connection for bilateral hearing loss and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

When there is evidence that a Veteran's STRs have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Further, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran seeks service connection for PCOS.  For the reasons that follow, her claim must be remanded.

In this case, the Veteran's current gynecological diagnoses are unclear.  At various points in the treatment records from the Philadelphia VAMC, the Veteran has been diagnosed with histories of ectopic pregnancies, irregular menses, abdominal pain and cramping, and difficulty conceiving.  In December 2007, a VA physician at a Women's Health follow-up noted "concern for PCOS" but did not diagnose that condition.  In March 2008 a Women's Health outpatient note states that the Veteran reported that her gynecologist felt a diagnosis of PCOS was likely, but the physician noted that this was not in the gynecologist's treatment note.  That physician stated that the working diagnosis of PCOS had questionable compatibility with imaging studies and indicated that she did not find it the likely diagnosis.  A May 2009 ultrasound showed cysts on both ovaries.  In June 2009, a VA surgeon conducted a Women's Health Consult and listed possible etiologies of the Veteran's chronic pelvic pain: adhesions, chronic PID, and endometriosis.  The surgeon performed a diagnostic laparoscopy, chromopertubation, and lysing of adhesions.  The surgeon found partial right salpingectomy for prior ectopic pregnancy and adhesions with likely distal occlusion of left fallopian tube.  In November 2009 the Veteran was treated for another ectopic pregnancy.  In May 2010 a CT scan of the pelvis showed no masses, intra- or extra-uterine.  In September 2011 a VA treatment note shows continued long history of irregular menses and abdominal pain.

STRs show that the Veteran was treated in 2002 for bacterial vaginosis and in 2005 for Chlamydia.  There is no documentation, lay or official, of exposure to asbestos.

In this case, the Board finds that the gynecological diagnoses in service, taken together with records demonstrating treatment for various gynecological problems post-service, are sufficient to warrant the scheduling of a VA examination to address whether her current gynecological diagnoses may be associated with in-service gynecological complaints.  

Finally, the most recent VA treatment records in the claims file are dated October 2012.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Philadelphia VAMC dated from October 2012 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Philadelphia VAMC dated from October 2012 to the present which are relevant to gynecology or women's health.

2.  After completing the above to the extent possible, schedule the Veteran for a VA gynecological examination in order to determine whether her current gynecological diagnoses are related to service.  The claims file and relevant electronic VA treatment records must be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.

After examining the Veteran and reviewing the claims file, the examiner should

a)  Identify all of the Veteran's current gynecological diagnoses.

b)  Provide an opinion as to whether each of the Veteran's gynecological diagnoses is at least as likely as not (50 percent probability or greater) related to her active service, to include her gynecological complaints therein.  The examiner must provide the reasoning for the conclusions reached.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


